DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species G and I in the reply filed on 09 June 2021 is acknowledged.
Claims 2-6 and 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 June 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 18-120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


These claims all recite “a preceding vehicle.” It is not clear if this “preceding vehicle” is the “another vehicle” of claim 1 or a different vehicle. In other words, how many different vehicles are required by the claims?
From the specification it appears that this preceding vehicle probably is the another vehicle of the first claim, as the specification usually only shows one other vehicle. But the metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yachida et al. (US 2016/0216521).
Regarding claim 1:
Yachida discloses:
A head-up display for a vehicle, comprising: 
a mirror unit that includes at least one mirror that is configured to reflect first image light and second image light toward a windshield of the vehicle (Fig. 6: 30; paragraph 44); 
a display layer located at the windshield of the vehicle to display a first virtual image corresponding to the first image light in a first region, and display a second virtual image corresponding to the second image light in a second region (paragraph 44); and 
a controller that is configured to: 
control an inclination of the at least one mirror to change display positions of the first virtual image and the second virtual image on the windshield (paragraph 55), and 
change the display positions of the first virtual image and the second virtual image according to a distance between the vehicle and another vehicle, and change information displayed on the first virtual image and information displayed on the second virtual image according to the distance between the vehicles (shown in, e.g., Fig. 11; paragraph 74; where that it displays the image based on the distance follows from, e.g., paragraph 65). 
Regarding claim 7:
Yachida discloses:
wherein the controller is configured to: 
determine whether a distance between the vehicle and a preceding vehicle is less than a reference distance, based on a determination that the distance is less than the reference distance (paragraph 77), change (i) a display position of the second virtual image on the windshield and (ii) a display position of a graphic object in the second virtual image, to avoid an overlap between the second virtual image and the preceding vehicle (as shown in Fig. 11b). 
Regarding claim 12:
This is a claim to the method performed by the head-up display of claim 1. All elements positively recited have already been identified with respect to that claim. No further elaboration is necessary.
Regarding claim 13:
Yachida discloses:
wherein the first virtual image comprises an virtual indicator including at least one of a vehicle speed, a vehicle traveling direction, or an amount of fuel (as in Fig. 11a: K2a for instance shows the speed), and
wherein the second virtual image comprises a graphic object of a road on which at least one of the vehicle or a preceding vehicle travels (Fig. 11a: the lines K1b are “graphic object(s) of a road,” alternatively as per Fig. 2 V1a).
Regarding claim 14:
Yachida discloses:
wherein the controller is configured to control the display positions of the first virtual image and the second virtual image to correspond to areas between the vehicle and a preceding vehicle spaced apart from the vehicle (as seen in Fig. 11b it may move if the preceding vehicle is too close).
Regarding claim 15:
Yachida discloses:
wherein the display position of the second virtual image corresponds to an area between the display position of the first virtual image and the preceding vehicle (as seen in, e.g., Fig. 11a, at least part of the image E1 – part of the road markers K1b – are between the image E2 and the vehicle in a vertical direction).
Regarding claim 16:
Yachida discloses:
wherein the display positions of the first virtual image and the second virtual image are spaced apart from each other in a vertical direction of the windshield (Fig. 11).
Regarding claim 17:
Yachida discloses:
wherein the controller is configured to:
determine a change of the distance between the vehicles (paragraph 75); and
based on the change of the distance between the vehicles, change a color or a length of the second virtual image (paragraph 75: changing to the picture K3 changes the color or length of the image).
Regarding claim 18:
Yachida discloses:
wherein the controller is configured to:
determine whether an inter-vehicle distance between the vehicle and a preceding vehicle is less than a reference distance (paragraph 75); and
based on determining that the inter-vehicle distance is less than the reference distance, display collision risk information in at least one of the first virtual image or the second virtual image (Fig. 11b).
Regarding claim 19:
Yachida discloses:
wherein the controller is configured to:
based on determining that the inter-vehicle distance is less than the reference distance, overlap the first virtual image and the second virtual image or display one of the first virtual image or the second virtual image to thereby display the collision risk information in one of the display positions of the first virtual image and the second virtual image (in Fig. 11b it has changed image E1 to display the risk).
Regarding claim 20:
Yachida discloses:
wherein the controller is configured to:
based on determining that the inter-vehicle distance is less than the reference distance, display the inter-vehicle distance in the first virtual image and a collision risk image in the second virtual image (paragraph 25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,606,075. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.1
Regarding claim 1:
Instant Claim
Patent Claim 1
1. A head-up display for a vehicle, comprising: 

1. A head-up display for a vehicle, comprising: 
a mirror unit that includes at least one mirror that is configured to reflect first image light and second image light toward a windshield of the vehicle;
a mirror unit that includes at least one mirror that is configured to reflect first image light and second image light toward a windshield of the vehicle;
a display layer located at the windshield of the vehicle to display a first virtual image corresponding to the first image light in a first region, and display a second virtual image corresponding to the second image light in a second region; and
a display layer located at the windshield of the vehicle to display a first virtual image corresponding to the first image light in a first region, and display a second virtual image corresponding to the second image light in a second region; and
a controller that is configured to:
a controller that is configured to:
control an inclination of the at least one mirror to change display positions of the first virtual image and the second virtual image on the windshield, and
control an inclination of the at least one mirror to change display positions of the first virtual image and the second virtual image on the windshield,
change the display positions of the first virtual image and the second virtual image according to a distance between the vehicle and another vehicle, and change information displayed on the first virtual image and information displayed on the second virtual image according to the distance between the vehicles.
change the display positions of the first virtual image and the second virtual image according to a distance between vehicles, and change information displayed on the first virtual image and information displayed on the second virtual image according to the distance between vehicles, and

change the inclination of the at least one mirror to allow at least a portion of the first virtual image to overlap with at least a portion of the second virtual image.


So although the parent claims contains additional elements not present in the instant claim, it still anticipates every element of the instant claim.
Regarding claim 7:
Instant Claim 7
Patent Claim 12
wherein the controller is configured to: determine whether a distance between the vehicle and a preceding vehicle is less than a reference distance, based on a determination that the distance is less than the reference distance, change (i) a display position of the second virtual image on the windshield and (ii) a display position of a graphic object in the second virtual image, to avoid an overlap between the second virtual image and the preceding vehicle.
wherein the controller is configured to: determine whether a distance between the vehicle and a preceding vehicle is less than a reference distance, based on a determination that the distance is less than the reference distance, change (i) a display position of the second virtual image on the windshield and (ii) a display position of a graphic object in the second virtual image, to avoid an overlap between the second virtual image and the preceding vehicle.


Regarding claim 12:
This is similarly anticipated by parent claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Note that both patent 10,606,075 and this case were restricted. But applicant elected in part the same species (Species I) in both cases, and these claims are generic or directed to that species. In any case the double patenting rejection was withdrawn when the parent was allowed. Therefore a double patenting rejection is still appropriate.